                 APPENDIX A1. Adam Gardner 37. Esteban Pacheco 71. Jose Manzo2. Alberto Duran 38. Evaristo 72. Jose Mojarro3. Alex Barrios Vasconcelos 73. Jose Polio4. Allyson 39. Feliciano Viscarra 74. Jose PavonTison/Tizon 40. Felipe Vasquez 75. Jose Pinedo5. Amanda Escobar , 41. Felix Gonzales 76. Joseph Nava6. Ana Arrozola 42. Fortino Luis 77. Juan Carlos Pavon.7. Angel Loeches Martinez 78. Juan Contreras8. Anthony Hop Pham 43. Francisco Alas 79. Julio Cruz9. Antonio Diaz 44. Gilberto A. Moran 80. Julio Pedro Perez10. Antonio Escobedo 45. Gilberto Diaz 81. Justino Castellon11. Antonio Romero 46. Giovanni 82. Karoly Zsiga12. Armando Rodriguez 83. Kenny McCabeAlvarenga 47. Guadalupe Soto 84. Khenk Lee13. Armida Huezo 48. Hector Jimenez 85. Laura Fergusson14. Arturo Leon 49. Hermina Urbana 86. Leslie Miller15. Beatriz Lemis 50. Hignio Castellon 87. Manuel Giron16. Boris Shaetz 51. Howie Witz 88. Maria Del Cid17. Borislav 52. Ignacio Escobedo 89. Maria GomezKostadinov 53. Inigo De La 90. Maria Lourdes18. Bradley Anderson Hidalga Nolasco19. Carlos Burgos 54. Irrna Zavala 91. Maria Antoinette20. Carlos Gutierrez 55. Ismael Casanova Albano Gonzales21. Carlos Perez 56. Ismael Witz 92. Mario Rodriguez22. Carmen Casiano 57. Ivan Stankov 93. Martin Orozco23. Chad Biagini 58. Jacques Felix 94. Matthew Biedel24. Corina Ivanna 59. Jaime Bravo , 95. MiriamGaname  60. Jehane Delwar Martirosyan25. Cristian Vargas 61. Jennifer Contreras 96. Mishele Tapia26. Danielle Rodriguez 62. Jennifer Jimenez 97. Mohammed27. Davis Komarek 63. Jeremias Del Cid Masum28. David Leger 64. Yixiong "Jimmy" 98. Narciso Lopez29. Delmy Alas Dong 99. Ngoc Mihn Hoang30. Domingo Antonio 65. Joaquin Fuentes 100. Nora Melendez31. Edgar Cano 66. Jorge Duarte 101. Oscar Flores32. Edith Calderon , 67. Jose Bojorquez 102. Oscar Galdamez33. Elizabeth Bono 68. Jose de Jesus 103. Oscar Ingles34. Emilio Molina Garcia 104. Oscar Martinez35. Eric Flores 69. Jose Luis Gaeta 105. Oscar Vasquez36. Erick Orozco 70. Jose Madrid 106. Pablo Del Real 107. Patricia Miranda108. Pedro Hernandez109. Pedro MoralesSanchez110. Rafael Guevarra111. Rafael Martinez112. Raul Salazar113. Raymundo Avina114. Refugio Lopez115. Rejo Jastoreja116. RigobertoCarrillo117. RigobertoContreras118. Robert "Charlie"Hargitay119. RobertoDominguez120. Roel Andres121. Roger Jackson122. Ronald Hartling123. Rosa Perez124. Rudy Castellanes125. SalvadorGonzales126. SalvadorMaldonado127. SapardjoDiporedjo128. Sergio Manzo129. Sonia Mancias130. Sonia Reyes131. Steve Rasmussen132. Tomas Alvarado133. Tomas Ramirez134. Ulises Trejo135. Victor Pacheco136. Victor Venegas137. Virginia Cruz138. William CarranzaAPPENDIX A139. Wilson Alvaro